DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 5,673,710) in view of Schroeder (US 4,126,143) and Evans (US 2,221,446).
Schaefer et al. disclose a hairbrush comprising a plurality of heating elements (5) protruding form a face of a body of the hairbrush the heating elements defining a hair treating area, wherein the plurality of heating elements are arranged in a pattern resulting in a plurality of undulating paths such that hair strands pass through the plurality of undulating paths during brushing of the hair strands (see Figure 3, col. 4, lines 37-45), and a length of at least some of the plurality of heating elements, along at least one of the plurality of undulating paths is larger than a width of the at least some of the plurality of heating elements (see Figure 3), a plurality of spacers (5) project from the face of the body of the hairbrush relative to the at least some hating elements (col. 
Schroeder teaches a hairbrush, comprising a plurality of heating elements (18) protruding from a face of a body of the hairbrush, the heating elements defining a hair treating area; and a plurality of self-adjustable spacers (16) projecting from on top of at least some of the heating elements (see Figure 3). Schroeder does not disclose the spacers having axial displacement relative to the at least some heating elements between a projecting position and a retracted position, wherein at the retracted position the at least some spacers are partially retracted into respective heating element maintaining a space between a tip of the heating elements and the scalp, and wherein the spacers are self-adjusting to the contour of a users' scalp. Evans teaches a hair device having elements (10) and spacers (16) wherein the spacers (16) having axial displacement relative to the at least some elements (10) between a projecting position and a retracted position, wherein at the retracted position the at least some spacers are partially retracted into respective heating element maintaining a space between a tip of the heating elements and the scalp, and wherein the spacers are self-adjusting to the contour of a users' scalp (see Figures 1-3).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the spacers of Schaefer et al. be made with self-adjustable spacers engaed with the respective heating elements as taught by Schroeder to allow the heating elements a distance to 
	Regarding claim 23, Schaefer et al. further disclose a plurality of heat insulating elongate peripheral spacers extending at least around a portion of the hair treating hair of the body of the hairbrush (col. 4, lines 55-65). The peripheral spacers are rigid and extend from a rigid platform (see Figure 3). Regarding claim 26, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the platform be detachable, since it has been held that construction a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 169, USPQ 177, 179. Regarding claim 29, it would have been obvious to one having .

Response to Arguments
Applicant’s arguments filed 1/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/2/2021